Siebecker, J.
The exception to rulings refusing to permit the deceased to give testimony to explain and modify the written receipt becomes immaterial in the view which we find to be decisive of the case. It is true the deceased alleged in his complaint that he loaned respondent $900 in June, 1896, but respondent asserted that it was paid him in consideration of his agreeing to care for and support the deceased at respondent’s home for the remainder of his life. The proof failed to support the complaint alleging that respondent re-ceived the money as a loan. It clearly appeared, upon cross-examination of the deceased, who testified as a witness in his own behalf, that he made the agreement as claimed by respondent. It also appears from this testimony that the deceased became dissatisfied with this arrangement in April, 1901, and then demanded repayment of the full-amount, which was refused by respondent. After several interviews "between the parties, respondent offered to repay the sum of .$450 upon condition that he be fully released from all further liability. "While these terms of settlement appear to have been unsatisfactory to the deceased, and he pressed his claim for a repayment of a larger sum, it is clearly shown that he •finally accepted the payment under the condition that it be a- full and final settlement of all matters in difference between them. Under this state of the complainant’s evidence, -.respondent was entitled to a judgment of nonsuit.
By the Court, — Judgment affirmed.